OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/4/2015                                                    COA No. 02-12-00637-CR
MEZA, ISRAEL                  Tr. Ct. No. 1259657D                       PD-1612-14
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/4/2015                                                    COA No. 02-12-00637-CR
MEZA, ISRAEL                  Tr. Ct. No. 1259657D                       PD-1612-14
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             ABE FACTOR
                             5719 AIRPORT FREEWAY
                             FORT WORTH, TX 76117
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/4/2015                                                    COA No. 02-12-00637-CR
MEZA, ISRAEL                  Tr. Ct. No. 1259657D                       PD-1612-14
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             DISTRICT ATTORNEY TARRANT COUNTY
                             SHAREN WILSON
                             401 WEST BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *